Citation Nr: 1523628	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  10-14 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial evaluation for postoperative residuals of prostate cancer, status post radical prostatectomy, with radiation cystitis and incontinence, rated 40 percent disabling beginning June 17, 2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to February 1970.

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, granting service connection and assigning an initial noncompensable rating for residuals of prostate cancer.  

The Veteran and his spouse testified before a Decision Review Officer (DRO) at the RO in October 2010.  The transcript is of record.  

An October 2010 DRO decision granted the assigned 40 percent rating effective from June 17, 2009, for postoperative residuals of prostate cancer with radiation cystitis.  

The Board remanded the case in February 2014 for additional development; it now returns to the Board for further review.   

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

FINDINGS OF FACT

1.  The Veteran has not had recurrence of his prostate cancer status post radical prostatectomy.

2.  Throughout the initial rating period beginning June 17, 2009, the Veteran's postoperative residuals of prostate cancer, status post radical prostatectomy, have been manifested, at most, by daytime voiding intervals of less than one hour, three to four nighttime arisings to void, and requirement to wear absorbent materials (pads) and to change them two to four times per day.  

3.  Throughout the initial rating period beginning June 17, 2009, the weight of the evidence has been against the Veteran's postoperative residuals of prostate cancer, status post radical prostatectomy, being manifested by renal dysfunction, obstructed voiding, or urinary tract infection.  


CONCLUSION OF LAW

For the entire rating period beginning June 17, 2009, the criteria for a higher rating than the 40 percent assigned has not been met for postoperative residuals of prostate cancer, status post radical prostatectomy, with chronic cystitis, including on the basis of genitourinary system dysfunctions.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code 7512 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in October 2009, prior to the initial adjudication of the claim. 

The record also reflects that the Veteran's service treatment records, VA treatment records, and indicated pertinent private treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding, exiting records pertinent to the claim that have not been obtained.  The Board is also unaware of any such evidence. 

In addition, the Veteran was afforded VA examinations addressing his postoperative residuals of prostate cancer, status post radical prostatectomy, in November 2009 and February 2015.  The VA examinations addressed questions of current disability as well as etiology of current voiding dysfunction attributed to his prostate cancer status post radical prostatectomy.  The examiners provided evaluations of the Veteran's voiding dysfunction with due consideration of the Veteran's history and self-reported symptoms, and provided sufficient detail in findings and conclusions for the Board's adjudication of the claim, including to allow for weighing against contrary evidence.  Further, the evidence considered was sufficient and encompassed the evidence of record.  The Board finds the reports of these medical examinations adequate for purposes of adjudicating the claim for a higher initial rating for postoperative residuals of prostate cancer, status post radical prostatectomy.  No further examination is required.

The Board also finds that development required by the Board's prior remand in February 2014 has been substantially completed, including obtaining outstanding VA treatment records and conducting a new VA examination addressing the claimed voiding dysfunction residuals.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Accordingly, the Board will address the merits of the claim.

II. Evidentiary Considerations

While medical evidence may be required to address questions of diagnosis or causation specifically requiring medical expertise, lay statements may serve to support a claim for service connection, or a claim for increased evaluation, by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology"). 

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical disability, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).

III. Claim for Higher Initial Rating for Prostate Cancer 
Residuals, Status Post Radical Prostatectomy 

The Veteran contends, in effect, that his postoperative residuals of prostate cancer, status post radical prostatectomy, warrant a higher ratings than that assigned.

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder. 38 U.S.C.A. § 1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  In determining the level of impairment, the disability must be considered in the context of the entire recorded history.  38 C.F.R. § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where there is a question as to which of two separate ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Prostate cancer is evaluated under the rating code for as malignant neoplasms of the genitourinary system. 38 C.F.R. § 3.116b, Diagnostic Code 7528.  Under Diagnostic Code 7528, a 100 percent evaluation is assigned for malignant neoplasms of the genitourinary system.  A Note following Diagnostic Code 7528 provides that following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedures, the rating of 100 percent will continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

In this case, the medical evidence of record shows that the Veteran's prostate cancer treatment ended in 2004.  The medical evidence of record does not show that there had been a local reoccurrence or metastasis of the Veteran's prostate cancer. Accordingly, a 100 percent evaluation is no longer warranted under Diagnostic Code 7528 and the disability must be rated on its residuals.  See id. 

As addressed below, the Veteran's prostate cancer residuals have been found to include chronic bladder cystitis due to radiation therapy used to treat the cancer.  This cystitis is rated under Diagnostic Code 7512, which informs that it is to be rated as voiding dysfunction.  Hence, the basis of rating the Veteran's prostate cancer residuals is still potentially as voiding dysfunction.  The evidentiary record reflects that in fact voiding dysfunction is the predominant manifestation of the Veteran's prostate cancer residuals, with renal dysfunction not shown by the evidence of record.  Diagnostic Code 7528.

Voiding dysfunction is rated as leakage, frequency, or obstructed voiding, with a single rating assigned for whichever is the predominant condition.  38 C.F.R. § 4.115a (2014).  Urine leakage requiring the wearing of absorbent materials that must be changed less than 2 times per day warrants a 20 percent rating.  A 40 percent rating is warranted when required absorbent materials must be changed 2 to 4 times per day.  A 60 percent rating is warranted where the use of an appliance is required or when required absorbent materials must be changed more than 4 times per day is required.  Id.

Urinary frequency involving a daytime voiding interval between one and two hours, or; awakening to void three to four times per night, warrants a 20 percent rating.  A daytime voiding interval less than one hour, or; awakening to void five or more times per night, warrants a 40 percent rating.  Forty percent is the maximum schedular rating under urinary frequency.  Id. 

A private urology treatment in February 2007, by an urologist who reported he had not seen the Veteran since October 2004, was for reported hematuria.  The Veteran denied other symptoms.  Urinalysis was positive for moderate blood.  

The Veteran had several follow up urology visits in 2007, ultimately with a bladder biopsy obtained.  June 2007 microscopic diagnosis of the samples was mild acute cystitis with associated edema and reactive stromal changes without malignancy.  

Upon a June 2009 VA special registry Agent Orange examination, the Veteran reported no hematuria and no urinary incontinence.  Urinalysis revealed no blood in his urine.  

At a November 2009 VA examination addressing the Veteran's prostate cancer residuals, the Veteran's history of prostatectomy in 2000 for prostate cancer was noted, including a history of radiation therapy two months after the surgery.  The Veteran reported having a voiding frequency of four to six times per day and one time per night.  He denied systemic symptoms including lethargy, weakness, and weight gain or loss.  He also denied incontinence and leakage.  A history was noted of painless hematuria developing one year after the surgery, with a diagnosis upon cystoscopy of bruised urinary bladder.  There was no urinary tract infection and the hematuria subsided.  However, the Veteran reported having a single episode of hematuria recurrence six months ago for which he sought no medical care, and having another episode five days ago for which he again sought no medical care.  (The Veteran also reported of erectile dysfunction, but he is separately compensated for this by special monthly compensation, and the erectile dysfunction is not the subject of the present appeal.  Hence, it will not be addressed further.)  The examiner noted that there was no evidence of chronic cystitis.  

Upon a May 2010 VA urology treatment, the Veteran complained of gross hematuria.  The Veteran's history was noted of radical prostatectomy in January 2004 and subsequent bladder cystoscopy in May 2007 revealing an erythematous area of the posterior wall of the bladder.  The examiner noted that pathology had revealed mild acute cystitis involving approximately 15 percent of the bladder.  The Veteran reported having a slow urinary stream.  

Upon a VA urology examination with cystourethroscopy in June 2010, the Veteran complained of having to sit to urinate, and of occasional obstructive symptoms.  Upon cystoscopy, the posterior and left lateral walls of the bladder had erythematous patches "suggestive of radiation cystitis."  Hematuria was provoked by barbotage.  

Upon VA examination in February 2015, the Veteran's history of prostate cancer and treatment was accurately noted, including of radical prostatectomy in January 2004 (in contrast with the inaccurate history of surgery in 2000 noted upon the prior VA examination in November 2009).  The examiner observed that the prostate cancer remained in remission, but with repeated cystoscopies including most recently in September 2011 revealing cystitis changes and raised erythematous lesions, all found consistent with radiation cystitis.  Bladder wash cytology in September 2011 revealed no malignant cells, consistent with prior bladder findings.  

At the February 2015 examination the Veteran reported a voiding dysfunction due urine leakage, with wearing a diaper at night and absorbency pads during the day, including pads changed less than two times per day.  He also reported daytime voiding frequency of one to two hours, and nighttime awakening to void three to four times.  The Veteran denied obstructive symptoms.  He also endorsed intermittent painless hematuria.  

The February 2015 examiner noted that urinalysis was normal in February 2015, and it was also normal when conducted in September 2014 and July 2013.  The examiner thus concluded that the Veteran's hematuria "seems to be stabilizing somewhat."  Addressing work impact, the examiner noted that the Veteran had retired in 2009, but that an impact on work would be that the Veteran would have to be near a bathroom at all times during the workday.  

The currently assigned 40 percent rating is based on requiring of absorbent materials to be changed two times daily, as the Veteran reported at the February 2015 examination.  However, on prior examination in November 2009 he denied incontinence or leakage, and at his October 2010 hearing he testified that while he had been recommended to wear pads he did not do so because "if I have a sudden urination instantly I can feel it." (hearing transcript, p. 2)  He then added that usually he is able to hold his urine until he can get to the toilet, except "sometimes." Id.  

However, at the hearing he reported a voiding frequency of over 20 times daily.  With that voiding frequency he would be entitled to a 40 percent evaluation based on daytime voiding frequency of less than one hour.  

The Veteran testified at his hearing that he awakened to void "three-four-five" times per night.  Id.  This would appear to average at three times per night, which is reasonably consistent with his statement to the February 2015 examiner that he arose to void three to four times per night.  Under the applicable rating criteria, arising to void three or four times per night warrants a 20 percent rating, and hence this is not the predominant criterion, and not the basis for assigning a rating in this case.  38 C.F.R. § 4.115a.  

The Veteran also testified at the October 2010 hearing that he never said to the prior VA examiner in November 2009 that he voided four to six times during the day.  

Based on the Veteran's own statements and medical findings, the Veteran's voiding dysfunction as a residual of his prostate cancer status post radical prostatectomy has been manifested over the appeal period variously with daytime voiding intervals of less than one hour, or every one or two hours, or less frequently; variously by arising at night to void an average of three times, two to three times, only once, or less frequently; and variously by changing pads twice per day or less frequently or not wearing a pad at all.  The Veteran's genitourinary dysfunction is rated only on the predominant condition, whether voiding dysfunction (including need to wear pads), or urinary frequency (daytime voiding frequency or number of times arising at night to void).  38 C.F.R. § 4.115a.  The weight of the evidence is against a rating being warranted based on renal dysfunction, obstructed voiding, or urinary tract infection, with these conditions generally not supported by either self-report or objective findings of significant disability.  None of the conditions as asserted by the Veteran or as otherwise supported by the record meet criteria for more than a 40 percent evaluation, and the Veteran has already been assigned a 40 percent evaluation for the entire initial rating period.  Hence, a higher evaluation is not warranted, and is not warranted as a staged rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115   (2008).

In this case, the manifestations of the disability are contemplated by the schedular criteria. Therefore, referral of the claim for extra-schedular consideration is not in order.

The Board also finds that consideration of unemployability due to the Veteran's genitourinary dysfunction residuals of prostate cancer status post radical prostatectomy is not warranted.  The Veteran reportedly worked until 2009, and ceased this employment because his position was eliminated, as he informed at his October 2010 hearing.  He did not then assert that he lost his job due to his prostate cancer residuals, and has not asserted that he now cannot work due to these residuals.  While the VA examiner in February 2015 concluded that he would have to be near a bathroom when working so as to avoid accidents, this would not appear to suggest preclusion from substantially gainful employment due to those residuals.  Hence, the Board does not find the unemployability issue to be raised by the Veteran or by the evidence presented.  


ORDER

Entitlement to a higher initial rating than the 40 percent assigned for postoperative residuals of prostate cancer, status post radical prostatectomy, is denied. 



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


